Title: To Thomas Jefferson from Joel Barlow, 26 October 1801
From: Barlow, Joel
To: Jefferson, Thomas


Dear Sir,
Paris 26 Oct. 1801—
Mr. Fulton’s letter giving an account of his experiments in submarine navigation is to accompany this. In the present state of the naval system of Europe every project for establishing the liberty of the seas on a permanent basis seems to be attended with so many difficulties that I am sometimes inclined to think the one he proposes may be found the most simple as well as the most effectual that has hitherto been devised. It seems to promise one advantage over mere conventions or agreements whether armed or unarmed, which is the physical certainty with which it may operate in putting the great military navies at the mercy of the minor Powers whose interest in the liberty of the seas is manifest. And if this project is adopted its execution will not depend on the faith of treaties, nor on the caprice or corruption of ministers. But if some such as this cannot be recieved, and no convention for an Armed or unarmed Neutrality can be relied on, the prospect for civilization is frightful. We must all turn pirates abroad & tax gatherers at home. England has now about 200 ships of the line. France to cope with her must have about 300 as soon as possible. by that time England will encrease her number, & so on. Where is this to end? If we mean to provide for our safety in the same way how many ships must we have? And what is to become of political & civil liberty under such a system.
It seems to me that this subject is among the first that the present interval of peace ought to offer to the consideration of statesmen in all countries, especially to those of the United States, where prejudice is not yet so strong as to force us to reject a principle merely because it is new, without examining whether it be right or wrong.
It is now probable that Louissiana is to belong to France. in this case we are to be flanked on each wing by the two strongest Maritime Powers. This may furnish an additional motive to us to look out for the most effectual as well as the most easy & pacific mode of defence.
I take the liberty of adding on this occasion that Mr. Fulton is not only a mechanical genius of great eminence, but he is well nourished in the principles of republican liberty, and those of political economy, and his talents are as disinterestedly devoted to public improvement as those of any man I know. I hope he will return to America with me in the spring.
I am, Dr. Sir, with great respect your obt. & very hume. Sert.
Joel Barlow
